The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: Page 1, in paragraph [0003], third line therein, note that the recitation of “to mount microstrip lines densely” should be rewritten for a more appropriate characterization. Page 1, in the heading immediately preceding paragraph [0004], note that --OF THE INVENTION-- should be inserted after “SUMMARY” for consistency with PTO guidelines. At all occurrences throughout the specification, note that the recitation of “tournament-shaped power combiners” is vague in meaning (e.g. paragraphs [0004], [0053]), especially since the nature of “tournament-shaped” is vague in meaning and thus clarification is needed. Page 3, in paragraphs [0014] & [0015], note that the nature of a “comparative example” as applied to FIGS. 8A, 8B & 9 is vague in meaning as to whether such a characterization denotes these figures as being “prior art” and thus appropriate clarification is needed. Page 4, in the heading therein, note that --DETAIL-- should precede “DESCRIPTION” and note that --THE-- should follow “OF”, respectively for consistency with PTO guidelines. Page 11, in paragraph [0049], 5th line therein, note that the reference to labels “34 to 36” should be rewritten as --34, 35 and 36-- for an appropriate characterization consistent with the labeling in FIGS. 6A & 6B. Page 11, in paragraph [0050], second line therein, note that reference label “100” is vague in meaning, especially since such a reference label is not depicted in FIG. 7 and thus appropriate clarification is needed. Page 12, in paragraphs [0054], 5th line therein, note that the reference to labels “590a to 590d” should be rewritten as --590a, 590b, 590c and 590d-- for an appropriate characterization consistent with the labeling in FIGS. 8A & 8B. Page 19, in paragraph [0070], 4th line therein, note that the reference to labels “13c to 13f” should be rewritten as --13c, 13d, 13e and 13f-- for an appropriate characterization consistent with the labeling in FIG. 14. Page 23, in paragraph [0078] and in paragraph [0079], second line therein, it is noted that the reference to labels “13g to 13j” should be rewritten as --13g, 13h, 13j and 13j-- for an appropriate characterization. Page 23, in paragraph [0079], second line therein, it is noted that the reference to labels “90a to 90d” should be rewritten as --90a, 90b, 90c and 90d-- for an appropriate characterization consistent with the labeling in FIG. 18B. Page 25, in paragraph [0083], 6th line therein and page 26, in paragraph [0087], 7th line therein, the reference to labels “70a to 70d” should be rewritten as --70a, 70b, 70c and 70d-- for an appropriate characterization, respectively at these instances consistent with the labeling in FIG. 19. Page 26, in paragraph [0088], first line therein, note that the reference to labels “10c to 10f” should be rewritten as --10c, 10d, 10e and 13f-- for an appropriate characterization consistent with the labeling in FIG. 20.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: Note that certain reference labels appearing in the indicated drawings need to be correspondingly described in the specification description of those drawings for clarity and completeness of description. Additionally, note that certain descriptions of particular drawings include reference labels therein that do not actually appear in those drawings and thus such reference labels need to make reference to a drawing in which such reference labels actually appear. Accordingly, to avoid the above noted issues and the expected extensive amendments that would be necessary to address those issues, the examiner is suggesting that applicants’ add the following statement: --, where like features are denoted by the same reference labels throughout the specification description of the drawings-- after “drawings” in paragraph [0027]. Such a statement would be a “catch-all” to avoid the need to repetitively describe features in subsequent drawings, where those reference labels have been previously described, as well as acknowledge reference labels that are not directly associated with a specification description of any particular drawing, but described elsewhere with respect to other drawings.  Appropriate correction is required.
The drawings are objected to because of the following: Should figures 8A, 8B & 9 be designated as --PRIOR ART-- in view of these drawings being designated as “comparative examples”?  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the air gap (i.e. claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification needs to provide a corresponding description of the air gap, as recited in claim 7.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 2, line 2, note that the recitation of “formed of openings of substrates including” is vague in meaning and thus appropriate clarification is needed.
The following claims have been found to be objectionable for reasons set forth below: 
In claims 4, 6, lines 3 & 4 in each claim, note that the recitation of “on an opposite face of the first substrate from” should be rewritten as --on a face of the first substrate opposite from--, respectively at each instance for an appropriate characterization.
In claims 4, 6, lines 5 & 6 in each claim, note that the recitation of “on an opposite face of the second substrate from” should be rewritten as --on a face of the second substrate opposite from--, respectively at these instances for an appropriate characterization.
In claim 8, lines 2, 5, note that the recitation of “protruding to” should be rewritten as --protruding into-- for idiomatic clarity, respectively at these instances.
In claim 11, line 2, note that the recitation of “substrate including” should be deleted as being unnecessary and thus avoid confusing terminology.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by either Pike or Iizuka et al. 
Pike (i.e. FIG. 2) and Iizuka et al (i.e. FIGS. 7, 8A) each disclose a power combiner, comprising: a first substrate (i.e. unlabeled in Pike; dielectric substrate (4) in Iizuka et al) with a first microstrip line (e.g. probe (F) in Pike; e.g. strip line (3) in Iizuka et al); a second substrate (i.e. unlabeled in Pike; dielectric substrate (4) in Iizuka et al) with a second microstrip line (e.g. probe (G) in Pike; e.g. strip line (3) in Iizuka et al); a hollow waveguide (i.e. waveguide (A) in Pike; waveguide (2) in Iizuka et al) having a metal film on an inner wall (i.e. in both references, the inner walls of the waveguide are conductive and thus can be characterized as a metal film), wherein the first and second microstrips are electrically coupled to the waveguide, such that, in operation, the waveguide is capable of combining electric power provided by the first and second microstrips, as is commonly recognized in the art.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Saito et al. 
Saito et al (i.e. Fig. 15) discloses a power combiner, comprising a first substrate (i.e. unlabeled, but necessarily present as evident from Fig. 15) with a first microstrip (e.g. MIC antenna 159-1); a second substrate (i.e. unlabeled, but necessarily present as evident from Fig. 15) with a second microstrip (e.g. MIC antenna 159-2); a waveguide (i.e. oversized waveguide 158) having a metal film on an inner wall (i.e. the inner walls of the waveguide (158) are conductive and thus can be characterized as a metal film), wherein the first and second microstrips (159-1, 159-2) are electrically coupled to the waveguide (158), such that, in operation, the waveguide (158) is capable of combining electric power provided by the first and second microstrips (159-1, 159-2), as is commonly recognized in the art. Regarding claim 2, it is noted that the first and second substrates couple to the waveguide (158) at an opening in the waveguide, as far as the claim is understandable. Regarding claims 2 & 3, note that the first and second substrates are arranged in a vertically stacked manner, such as to overlap each other, as evident from Fig. 15.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. 
Saito et al (i.e. Fig. 15), as described in the preceding rejection, discloses the claimed invention including a third substrate (i.e. unlabeled, but is necessarily present as evident from Fig. 15) except for the waveguide having a tapered height, such as recited in claims 9, 12 & 13.
Note that Saito et al discloses, in different embodiments, that the oversized waveguide can include a tapered height (e.g. oversized waveguide (103) with a tapered horn (102) as depicted in related Fig. 10).
Accordingly, it would have been obvious to have modified the oversized waveguide (158) in Fig. 15 of Saito et al to have included a tapered horn, such as exemplarily taught by Fig. 10 in Saito et al. Such a modification would have provided the advantageous benefit of improving the combining of signals by reducing unwanted losses by virtue of the tapered nature of the horn, thereby suggesting the obviousness of such a modification.
Claims 4-8, 10, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee